         Case: 3:19-cv-00118-slc Document #: 32 Filed: 08/31/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 DORIAN WILLIAMS,

         Plaintiff,                                                ORDER
    v.
                                                           Case No. 19-cv-118-slc
 MR. KARTMAN, et al.,

         Defendants.


         Pro se plaintiff Dorian Williams is proceeding in this lawsuit against Wisconsin

Secure Program Facility employees on Eighth Amendment deliberate indifference and First

Amendment retaliation claims. Among those claims are Eighth Amendment deliberate

indifference and First Amendment retaliation claims against defendant Sergeant Saylor for

this defendant’s handling of Williams’ need for medical care on September 20. On July

30, 2020, defendants filed a motion for summary judgment with respect to Williams’

claims against Saylor, for Williams’ failure to exhaust his administrative remedies with

respect to these claims.    (Dkt. #25.)   The court set August 20, 2020, as plaintiff’s

opposition deadline.     That deadline has passed, and Williams has not responded to

defendants’ motion or contacted the court seeking an extension of that deadline. His

failure to respond to defendants’ motion, or to take any other action indicating that he is

preparing an opposition, suggests that he concedes the merit of defendants’ motion.

Nonetheless, I will give Williams one more chance to respond to defendants’ motion: he

now has until September 21, 2020, to file an opposition to defendants’ motion for

summary judgment. His failure to meet this deadline will cause me to grant defendants’
        Case: 3:19-cv-00118-slc Document #: 32 Filed: 08/31/20 Page 2 of 2




motion as unopposed and dismiss Williams’ claims against defendant Saylor without

prejudice.




                                        ORDER

       IT IS ORDERED that plaintiff Dorian Williams may have until September 21,

2020, to file a response to defendants’ motion for summary judgment. If Williams does

not respond by that date, I will grant defendants’ motion as unopposed and dismiss

Williams’ claims in this lawsuit against defendant Saylor without prejudice.

       Dated this 31st day of August, 2020.

                                         BY THE COURT:

                                         /s/

                                         STEPHEN L. CROCKER
                                         Magistrate Judge




                                               2
